DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1, 5-9 and 10-20 are pending.  Claims 9 and 20 are withdrawn. 
With regards to  withdrawn claim 9, it is noted that in the species election filed on 04/09/2018 an election was made to deacetylated gellan gum and not a mixture of gums for the polysaccharide present. Therefore the amendment to claim 9 which is to a mixture of gums with the deacetylated gellan gum does not read on the elected invention. Examiner notes however that should claim 1 be found in condition for allowance, claim 9 would be considered for rejoinder. 
Claims 1, and 5-8 and 10-19 are under current Examination.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn 
Claim Rejections - 35 USC § 112(a) New Matter
In light of the amendments to the claims the rejection of claims 1, 5-8, and 10-19 under 35 U.S.C. 112(a), as failing to comply with the written description requirement is withdrawn.  
Rejections Maintained
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1, 5-8, 10, 18 and 19 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions) in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) is maintained.
Mazuel et al. teach aqueous compositions which gel in situ having polysaccharides such as gellan gum known as Gelrite®, see abstract, paragraphs [0030]-[0032] and claim 1. As evidenced by Paulsson et al. Gelrite® is an anionic deacetylated gellan gum, see abstract and title. The composition is suitable administering active agents, see paragraphs [0040]-[0041]. Examples of drugs which can be used in the invention include antimicrobial agents, see paragraph [0059]. The polysaccharide is present from 0.1-2% by weight while the active agent is present from .001-5% by weight, see paragraph [0044]. These amounts of active agent and a polysaccharide (i.e. Gelrite® gellan gum) overlap and render obvious a claimed ranges of active agent and polysaccharide present. Additives such as pH regulators and osmotic pressure regulators (i.e. tonicity agents) can further be added to assist in formulating the composition, see paragraph [0046]. Examples of such osmotic pressure regulators include mannitol, see claims 1 and 7 and examples 1-3. Mazuel teaches that the polysaccharide gels which contain ionic actives (i.e. benzalkonium chloride) change from aqueous liquid to a gel form when in contact with a more ionic environment such as the lacrimal fluid of the eye, see paragraph [0001], [0017]-[0020], [0059], [0061] and Example 1. The aqueous composition containing polysaccharide gelling agent of Mazuel and active agents can be ionic and mixed before instillation into the body cavity (see Example 1) and the gel forms in situ upon contact with lacrimal fluid of the eye which is a body cavity. 
Mazuel et al. teach aqueous compositions which gel in situ but does not expressly state that the gel is formed in situ at physiological temperature with instant viscosity increase. However, physiological temperature includes body temperature and Mazuel et al. teaches in situ gels which form in the eye, see paragraphs [0017] and [0030]. Regarding the instant viscosity increase, it is noted that in contact with a body cavity including the eye as suggested in Mazuel, that the viscosity is necessarily increasing because the aqueous formulation is changing from a liquid to a gel in situ. 

Therefore, Mazuel’s in situ gel formulations are changing to a gel under physiological conditions as in situ gels change from liquid to gels under physiological conditions, and furthermore Mazuel’s gel formation is taught to occur in the eye and the eye is a physiological temperature.  
According to Mazuel, the composition is suitable for administering any pharmaceutically active substance, see paragraph [0040].
However, Mazuel does not expressly teach the active substance that is present is povidone iodine. 
Kumar et al. teach providing povidone iodine with in situ gels, see abstract. According to Kumar, PVP-I is recognized as an effective broad spectrum biocidal agent and is useful in ophthalmic treatment, see introduction. PVP-I is also potent against fungi in low concentrations and has effective antibacterial and antiviral activity with no bacterial resistance, and is less expensive and less toxic than other agents used in ophthalmic treatments of conjunctivitis, see introduction. 
In view of Kumar, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to substitute the antimicrobial agents of Mazuel for povidone iodine.  
A person having ordinary skill in the art would have been motivated to do so given povidone iodine has broad antibacterial, antiviral activity, in which no bacterial resistance is known, and is less expensive and less toxic than other commonly used agents for ophthalmic treatment. 
There would have been a reasonable expectation of success particularly as Mazuel discloses the use of in situ gels and that any pharmaceutically active substance can be used with the composition, see paragraph [0040]. With regard to the amount of povidone iodine, since Mazuel’s actives are taught to be present in overlapping ranges from 0.001-5% by weight, the modified Mazuel renders obvious 
With regards to the treatment of infections (instant claims 18-19), the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, Mazuel’s composition is capable of treating infections of the eye since the composition of Mazuel is being placed in the eye. 


The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) as applied to claims 1, 5-8, 10, 18 and 19 above, and further in view of Zhang et al. (United States Patent Publication 2007/0167526) is maintained.  
The teachings of the modified Mazuel are discussed above. Additives such as pH regulators and osmotic pressure regulators (i.e. tonicity agents) can further be added to assist in formulating the composition, see paragraph [0046]. Examples of such osmotic pressure regulators include mannitol, see claims 1 and 7 and examples 1-3. Mannitol is taught to regulate the tonicity of the composition without changing gelling properties, see paragraph [0049] of Mazuel. 
The modified Mazuel does not expressly teach that the osmotic pressure regulator (i.e. tonicity agent) comprises sodium chloride with the mannitol and wherein the osmotic pressure regulator is present from 0.1-0.5% w/v or from 0.2-0.4% w/v per instant claims 11-13. 
® see abstract, paragraphs [0037], [0074], [0144], and entire document. The composition includes salts such as sodium chloride in amounts from 0-0.9 w/v to make the solution isotonic, see paragraphs [0132], [0098] and Table 16. It is known to an ordinary skilled artisan that sodium chloride functions as a tonicity (i.e. osmotic pressure regulating) compound, see for example Table 16 of Zhang. 
It would have been prima facie obvious before the time of filing the invention to combine the mannitol tonicity agent of Mazuel with sodium chloride to formulate tonicity agents present from 0-0.9 w/v as suggested by Zhang. The amount suggested by Zhang overlaps and thus renders obvious the amounts as claimed. Per MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious. Here, the combination of tonicity agents would provide the reasonable expectation of adjusting the osmotic pressure (i.e. tonicity) of the composition. Here, given both mannitol and sodium chloride perform osmotic pressure regulating (i.e. tonicity) functions, the combination of the sodium chloride of Zhang and Mannitol of Mazuel would result in a tonicity providing composition. 



The rejection of claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery) and Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) as applied to claims 1, 5-8, 10 and 18-19 above, and further in view of Zhang et al. (United States Patent Publication 2007/0167526) is maintained.
The teachings of the modified Mazuel are discussed above. 
The modified Mazuel teaches that pH adjusting agents can be incorporated in the composition.
However, the modified Mazuel does not expressly teach the use of sodium hydroxide as a pH regulator or that the pH of the composition ranges from 4-7 or from 4-6 per instant claims 14 and 16-17. 
Zhang et al. teach in situ gelling compositions for ophthalmic use comprising Gelrite®, see abstract and paragraph [0037] and [0074] and [0144] [0262] and [0323]. Aqueous saline solutions for use in the eye will typically include a pH from about 4.5-8 because this is the pH range which is suitable for the eye, see paragraphs [0131] and [0184]. The pH adjusters include sodium hydroxide. 
It would have been prima facie obvious to provide sodium hydroxide (NaOH) as a pH regulator for the in situ gel formulations of Mazuel such that the pH ranges from 4.5-8 as suggested by Zhang. 

There would have been a reasonable expectation of success as Mazuel already discloses in situ gels for ophthalmic use can further comprise pH regulating agents.

The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Mazuel et al. (EP19860402170) as evidenced by Paulsson et al. (Rheological Studies on the Gelation of Deacetylated Gellan Gum (Gelrite®) in Physiological Conditions), in view of Kouchak (In Situ Gelling Systems for Drug Delivery), Kumar et al. (Designing of a Temperature Induced Povidone Iodide in situ Gel for Ophthalmia Neonatrorum) and Zhang et al. (United States Patent Publication 2007/0167526) as applied to claims 1, 5-8, 10, 14,16, and 18-19 above, and further in view of Bawa et al. (United States Patent 6,261,547) is maintained.
The teachings of the modified Mazuel are discussed above. 
The modified Mazuel teaches that pH adjusting agents can be incorporated in the composition and that the pH should be adjusted from a pH of 4-5.8 as this pH range is suitable for the eye, see above.
However, the modified Mazuel does not expressly teach the use tris(hydroxymethyl)aminomethane (tris buffer) as a pH regulator. 
Bawa teaches gelling ophthalmic compositions which use tromethamine buffers (synonym for tris(hydroxymethyl)aminomethane) to adjust the pH of the composition, see Example 6 and Example 9 and 11. 
It would have been prima facie obvious to provide tromethamine as a pH regulator for the in situ gel formulations of Mazuel such that the pH ranges from 4.5-8 as suggested by Zhang. 
prima facie obvious to substitute well known pH adjusting agents in the pharmaceutical arts with the motivation of adjusting the pH of the ophthalmic composition within ranges deemed safe for the eye as suggested by Zhang. 
There would have been a reasonable expectation of success as Mazuel already discloses in situ gels for ophthalmic use can further comprise pH regulating agents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 1, 5-8, and 10-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8, 9-10, 12-14, 17-18, 20-22, 24-26 of copending Application No. 16/345,634 (reference application) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘634 are to aqueous compositions having antiseptics such as PVP-I, a polysaccharide gel forming material such as deacetylated gellan gum wherein the composition forms a gel in situ upon installation in to a body cavity. Both Applications can further contain a pH regulator and osmotic pressure regulator and have the polysaccharide and PVP-I in overlapping ranges. Thus, the instant claims substantially overlap and are therefore rendered obvious over the aqueous formulations of Application ‘634. 



Response to Applicants’ Arguments
Applicants arguments of January 24, 2022 have been fully considered and are not found to be persuasive. 
Applicants note that the terms that were unsupported by the instant specification have been deleted.  In light of this amendment the rejection is withdrawn above.
Applicants argue that the antiseptic and polysaccharide are ionic, stay in aqueous solution and forms a gel in situ upon being instilled in the body cavity.  Applicants assert that they disagree with the  Examiner’s analysis because many of the active substances are listed under the antibacterial and antifungal categories but povidone iodine is not listed there or anywhere in Mazuel.  Applicants assert that it is a reasonable interpretation of the absence of povidone iodine that Mazuel did not consider PVP iodine as a pharmaceutically active substance that can be used in its invention.  Even though Mazuel states that any pharmaceutically active substance can be used, PVP iodine is not one of them.  Thus Mazuel does not teach or provide motivation to combine PVP iodine or povidone iodine with gellan gum to produce the claimed invention.  
Kumar does not cure this deficiency.  Kumar teaches providing povidone iodine with in situ gel.  However the compositon disclosed in Kumar underfo temperature-induced in situ gelling, while Mazuel’s compositons undergo liquid-gel phase transition gelling in situ under the effect of an increase in the ionic strength of the physiological liquid.  Kumar does not provide a clearly articulable basis to combine povidone iodine with gellan gum to produce compositions that undergo liquid-gel phase transition gelling in situ under the effect of an increase in the ionic strength of the physiological liquid.  
Applicants request that the obviousness type double patenting rejection be held in abeyance.  

Examiner respectfully submits that Applicant’s remarks are considered unpersuasive.  Mazuel teaches that the Gelrite can be combinable with any active agent (ionic and nonionic).  This is the express teaching and direction in Mazuel.  The failure to recite PVP iodine or povidone iodine in the list of active agents does not give rise to any interpretation that contradicts the express language of Mazuel.  Respectfully, Applicants are attempting to turn an absence of a teaching into a teaching that contradicts the express teachings of Mazuel.  This is simply unpersuasive.  
Furthermore, there is motivation to substitute the antimicrobial agents of Mazuel with povidone iodine.  As described in the rejection, it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to substitute the antimicrobial agents of Mazuel for povidone iodine given that povidone iodine has broad antibacterial, antiviral activity, in which no bacterial resistance is known, and is less expensive and less toxic than other commonly used agents for ophthalmic treatment.   Additionally, there would have been a reasonable expectation of success particularly as Mazuel discloses the use of in situ gels and that any pharmaceutically active substance can be used with the composition, see paragraph [0040]. With regard to the amount of povidone iodine, since Mazuel’s actives are taught to be present in overlapping ranges from 0.001-5% by weight, the modified Mazuel renders obvious compositions which contain povidone iodine in amounts ranging from 0.1-3% or from 0.3-1% by weight as claimed. 
Mazuel teaches that the Gelrite can be combinable with any active agent (ionic and nonionic) with the deficiency in Mazuel is that the ionic antimicrobial agent is PVP-I or chlorhexidine. However, Kumar renders it obvious to a person of ordinary skill in the art before the time of filing to substitute the ® and the obviousness is based on substitution of one active agent for another (i.e. the antimicrobial actives of Mazuel for PVP-I).  
The obviousness rejection is based upon whether or not one of ordinary skill in the art could substitute Mazuel’s actives for PVP-I. Examiner notes that the prior art provides sound basis for doing so, particularly as Mazuel teaches that any suitable drug can be used with the composition, including but not limited to antimicrobial agents of both the ionic and non-ionic forms per paragraphs [0059] and Example 1. 
In conclusion, for the same reasons as discussed above and for the reasons already made of record, the prima facie case of obviousness is maintained.
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is reapplied after being adjusted to account for the amended claim language for reasons of record as no action regarding this rejection has been taken by applicants at this time.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619